ORDER
A § 3582(c)(2) request for sentence modification is discretionary, United States v. Cunningham, 554 F.3d 703, 707 (7th Cir.2009), even for defendant Stephen Golden whose Guideline range was lowered to 360 months to life from a range of life, and despite Golden’s argument to the contrary a district judge is permitted to have a sentence alone which is what the judge did in Golden’s case. Id. The district judge did not abuse his discretion in handling Golden’s § 3582(c)(2) motion. And, like his decision whether to grant a sentence reduction, the district judge’s decision not to conduct a hearing is committed to his discretion. United States v. Young, 555 F.3d 611, 615 (7th Cir.2009).
AFFIRMED.